ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-061, concluding that as a matter of final discipline pursuant to Rule l:20-18(c), FERNANDO J. JIMENEZ of WEST NEW YORK, who was admitted to the bar of this State in 1999, and who has been temporarily suspended from practice pursuant to Rule l:20-13(b) since September 7, 2004, should be suspended from the practice of law for a period of eighteen months retroactive to the date of his temporary suspension, based on respondent’s conviction of mail fraud and conspiracy to commit mail fraud, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness), and good cause appearing;
It is ORDERED that FERNANDO J. JIMENEZ is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, retroactive to September 7, 2004; and it is further
ORDERED that FERNANDO J. JIMENEZ continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.